NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MIGUEL ZACARIAS,                                 No.   18-70266

                Petitioner,                      Agency No. A087-716-227

 v.
                                                 MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Miguel Zacarias, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

      Substantial evidence supports the agency’s conclusion that Zacarias failed to

establish the government of Guatemala is unable or unwilling to control his alleged

persecutors. See Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005)

(record did not compel conclusion that the government was unable or unwilling to

control persecutors). Thus, we deny the petition as to Zacarias’s withholding of

removal claim.

      We reject Zacarias’s contention that the BIA failed to consider evidence as

to his withholding of removal and CAT claims. See Najmabadi v. Holder, 597 F.3d
983, 990 (9th Cir. 2010). Apart from his argument about the failure to consider

evidence, Zacarias does not challenge the agency’s denial of his CAT claim.

      PETITION FOR REVIEW DENIED.




                                         2                                    18-70266